J-A25014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 RAFAEL MORA POLANCO                       :
                                           :
                     Appellant             :   No. 290 MDA 2020

            Appeal from the PCRA Order Entered January 9, 2020
    In the Court of Common Pleas of Luzerne County Criminal Division at
                      No(s): CP-40-CR-0002569-2015


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY BOWES, J.:                             FILED MARCH 11, 2021

      Rafael Mora Polanco appeals from the January 9, 2020 order denying

his petition for relief under the Post-Conviction Relief Act (“PCRA”). We affirm.

      This   Court   has   previously   summarized    the   underlying   factual

circumstances of this case, which concern the shooting death of Jorge Marrero

(“the victim”), in Hazelton, Pennsylvania, on the evening of June 11, 2015.

See Commonwealth v. Polanco, 185 A.3d 1114 (Pa.Super. 2018)

(unpublished memorandum at 1-2). Specifically, the shooting was reported

to police at 10:30 p.m., and the victim was pronounced dead at an area

hospital at 11:00 p.m.       Id. at 1.     The Commonwealth’s subsequent

investigation quickly revealed that Appellant killed the victim over a disputed

cocaine transaction in front of several eyewitnesses. Id. at 1-2. In connection

with these events, Appellant was arrested and charged with criminal homicide.
J-A25014-20



       Appellant filed timely notice of an alibi defense pursuant to Pa.R.Crim.P.

567, asserting that he was present at: (1) a Turkey Hill convenience store;

and (2) the Lehigh Valley Hospital, respectively, at the time of the victim’s

murder on the evening of June 11, 2015.          See Appellant’s Notice of Alibi,

1/15/16, at ¶ 2(a)-(b).        In a timely reciprocal notice, the Commonwealth

announced its intention to disprove Appellant’s defense. Accord Pa.R.Crim.P.

567(C). Following pre-trial discovery and motions practice, Appellant’s case

proceeded to a jury trial.

       At trial, Appellant pursued the aforementioned alibi defense as follows:

       Appellant testified at trial that[,] at the time of the victim’s
       murder[,] he walked five to seven blocks from his mother’s house
       to a Turkey Hill to purchase cigarettes. He then obtained a ride
       from a former girlfriend, Deborah Deisenroth-Hilliard, to the
       hospital due to a cough he was experiencing. Appellant did not
       know when this occurred. A loss prevention manager for Turkey
       Hill testified that a video from June 11, 2015 shows a vehicle
       identified by [Ms.] Deisenroth-Hilliard as hers, entering the Turkey
       Hill parking lot at 10:58 p.m.[1] Ms. Deisenroth-Hilliard [testified]
       that she received a call from Appellant at 10:41 p.m. on June 11,
       2015 requesting that she pick him up at Turkey Hill and take him
       to the [Lehigh Valley Hospital]. Her residence was located
       approximately ten to fifteen minutes away from Turkey Hill. The
       shooting took place eleven minutes before Appellant called Ms.
       Deisenroth-Hilliard.

Polanco, supra at 2 (internal brackets omitted; emphasis added).

Ultimately, the jury convicted Appellant of first-degree murder and the trial

court sentenced him to life without the possibility of parole (“LWOP”).


____________________________________________


1  As explained infra, this video bears an incorrect timestamp erroneously
suggesting that the footage was captured one hour earlier, i.e., at 9:58 p.m.

                                           -2-
J-A25014-20



      Appellant filed a timely direct appeal to this Court, challenging the

sufficiency   of   the   Commonwealth’s   evidence.     Specifically,   Appellant

emphasized that the jury had inappropriately rejected his alibi defense. This

Court disagreed, noting that the trial court had correctly observed that “even

if the jury believed Appellant’s testimony, he still had an opportunity to

commit the murder, walk to Turkey Hill and obtain a ride to the hospital based

on the facts established in his case.” Id. at 4 (internal brackets omitted). On

February 13, 2018, this Court affirmed Appellant’s judgment of sentence. Id.

at 5. Appellant did not file a petition for allowance appeal with the Supreme

Court of Pennsylvania.

      Appellant filed a timely pro se petition for relief under the PCRA. The

PCRA court appointed counsel to represent Appellant.           In a counseled

supplemental PCRA filing, Appellant averred that trial counsel was ineffective

for allegedly failing to realize and advise Appellant that the timestamp on the

aforementioned Turkey Hill video was incorrect. As a loss prevention manager

from Turkey Hill explained at trial, this timestamp was generated by the video

camera’s timekeeping function, which must be manually changed to account

for daylight savings. See N.T. Trial, 2/3/17, at 887-94. In this case, the

manual clock incorrectly indicated that the footage of Ms. Deisenroth-Hilliard’s

vehicle was taken at 9:58 p.m. on the evening in question.              The loss

prevention manager clarified that the Turkey Hill’s automated store clock

confirmed that the correct time of capture was 10:58 p.m. Id.




                                     -3-
J-A25014-20



       Appellant averred that he had labored under the mistaken belief that

this video footage supported his alibi defense because of the incorrect

timestamp. This alleged misapprehension caused him to reject a pre-trial plea

offer from the Commonwealth, wherein Appellant could have pled guilty to

third-degree murder in exchange for a sentence recommendation of twenty to

forty years of incarceration.       See N.T. PCRA Hearing, 11/15/19, at 14-15.

Thus, Appellant averred that trial counsel was ineffective for failing to advise

him of the above-noted discrepancy in the timestamp of the video. Had he

been so properly informed, Appellant now claims he would have accepted.

       At the PCRA hearing, trial counsel testified as follows. He filed an alibi

defense based upon representations from Ms. Deisenroth-Hilliard that she

could account for Appellant’s whereabouts at the time of the victim’s murder.2

Id. at 12-13. During his pre-trial investigation he learned that the timestamp

on the Turkey Hill video was inconsistent with the records documenting

Appellant’s aforementioned visit to the Lehigh Valley Hospital, which showed

him arriving at approximately 11:05 p.m.3         Thus, there was an as-then-

unexplained one-hour difference between the documentation. Trial counsel

testified that he alerted Appellant to this inconsistency on multiple occasions,


____________________________________________


2 Ultimately, Ms. Deisenroth-Hilliard was not an alibi witness for Appellant
and testified as detailed above. See N.T. Trial, 2/3/18, at 854-56.

3 Ms. Deisenroth-Hilliard testified it took “approximately ten minutes” to reach
the hospital after leaving the Turkey Hill. N.T. Trial, 2/3/18, at 872-73.



                                           -4-
J-A25014-20



but that Appellant held fast to his original alibi and asserted that the

timestamp on the Turkey Hill video was correct and the time present on the

hospital records was incorrect. Id. at 14-15. Accordingly, Appellant rejected

the aforementioned plea offer and proceeded to trial.4

       On January 9, 2020, the PCRA court filed a memorandum and order

denying Appellant’s petition for relief.         Due to inadvertent error by PCRA

counsel,5 Appellant was permitted to file an appeal nunc pro tunc by the PCRA

court. Both Appellant and the PCRA court have complied with their obligations

pursuant to Pa.R.A.P. 1925.             Appellant has raised one issue for our

consideration: “Whether trial counsel was ineffective in causing Appellant to

reject a guilty plea offered by the Commonwealth?” Appellant’s brief at 4.

       We begin our review with the following basic legal principles in mind:

       On appeal from the denial of PCRA relief, our standard and scope
       of review is limited to determining whether the PCRA court’s
       findings are supported by the record and without legal error. Our
       scope of review is limited to the findings of the PCRA and the
       evidence of record, viewed in the light most favorable to the
____________________________________________


4  Appellant claims that he first learned of the discrepancy concerning the
videotape during the trial itself. However, trial counsel offered competing
testimony detailing how he had attempted to address the incorrect timestamp
with Appellant on numerous occasions prior to trial. Counsel also testified
that, during the trial itself, he met with Appellant to inform him of the loss
prevention manager’s testimony. N.T. PCRA Hearing, 11/15/19, at 6, 14-15.
At no point either before or during trial did Appellant manifest any interest in
attempting to reopen plea negotiations with the Commonwealth. Id. at 8-9.
5   On February 11, 2020, PCRA counsel set a letter to the PCRA court
explaining that she had failed to file a timely appeal on Appellant’s behalf due
to the court’s final order being mailed to an incorrect address. This resulted
in Appellant’s notice of appeal being submitted one day late.

                                           -5-
J-A25014-20


       prevailing party at the PCRA court level. The PCRA court’s
       credibility determinations, when supported by the record, are
       binding on this Court. However, this Court applies a de novo
       standard of review to the PCRA court’s legal conclusions.

Commonwealth v. Medina, 92 A.3d 1210, 1214-15 (Pa.Super. 2014)

(internal quotation marks, brackets, and citations omitted).

       Under Pennsylvania law, counsel is presumed effective and, in order to

overcome that presumption, a PCRA petitioner must plead and prove that: (1)

the legal claim underlying the ineffectiveness claim has arguable merit; (2)

counsel’s action or inaction lacked any reasonable basis designed to effectuate

petitioner’s interest; and (3) counsel’s action or inaction resulted in prejudice

to petitioner.6    See Commonwealth v. Mason, 130 A.3d 601, 618 (Pa.

2015). With specific reference to Appellant’s claim, this Court has previously

observed that “a post-conviction petitioner seeking relief on the basis that

ineffective assistance of counsel caused him or her to reject a guilty plea”

must demonstrate that,

       but for the ineffective assistance of counsel, there is a reasonable
       probability that the plea offer would have been presented to the
       court (i.e., that the defendant would have accepted the plea and
       the prosecution would not have withdrawn it in light of intervening
       circumstances), that the court would have accepted its terms, and
       that the conviction or sentence, or both, under the offer’s terms
       would have been less severe than the judgment and sentence that
       in fact were imposed.
____________________________________________


6  “The three-factor approach utilized in Pennsylvania derives from our
[Supreme Court’s] application in Commonwealth v. Pierce, 527 A.2d 973,
975 (Pa. 1987), of the ‘performance and prejudice’ test articulated by the
United States Supreme Court in Strickland v. Washington, 466 U.S. 668
(1984).” Commonwealth v. Dennis, 950 A.2d 945, 954 (Pa. 2004).

                                           -6-
J-A25014-20



Commonwealth v. Steckley, 128 A.3d 826, 832 (Pa.Super. 2015) (citing

Lafler v. Cooper, 566 U.S. 156, 164 (2012)).

      Instantly, Appellant’s arguments on appeal are in complete parity with

the issues investigated at the PCRA hearing and detailed above: “Appellant

contends that his trial [counsel] was ineffective in failing to notify him of the

erroneous timestamp on a video obtained from Turkey Hill with the time being

central to his alibi defense, which caused him to reject the guilty plea offer to

third[-]degree murder.” Appellant’s brief at 5. We disagree.

      The PCRA court provided an apt summary of its rejection of Appellant’s

allegations of ineffectiveness: “[T]he credible testimony of trial counsel clearly

established that [Appellant] never had an interest in entering a guilty plea to

third[-]degree murder. [Appellant] believed he had an alibi defense in spite

of being told by trial counsel that the time on the Turkey Hill video was

incorrect.” Memorandum, 1/9/20, at 5.

      Instantly,   the   PCRA    court    determined     that   there   was    no

miscommunication or mistake regarding the timestamp on the video recording

from the Turkey Hill. Rather, Appellant was advised several times that there

was a discrepancy in the chronology of his alibi defense, but chose to ignore

those warnings. Reviewing the certified record and testimony of trial counsel

at the PCRA hearing, we find ample support for the PCRA court’s conclusion

that trial counsel’s testimony was credible. Thus, this determination is binding

upon us. Accord Medina, supra at 1214-15.

                                      -7-
J-A25014-20


      Overall, we find that Appellant failed to establish the arguable merit of

this claim. See, e.g., Commonwealth v. Koehler, 36 A.3d 121, 140 (Pa.

2012) (concluding that a PCRA petitioner failed to demonstrate “arguable

merit” where the record supported the PCRA court’s rejection of the claim by

indicating that there was no error). As our Supreme Court has noted, “[a]

failure to satisfy any prong of the ineffectiveness test requires rejection of the

claim of ineffectiveness.” Commonwealth v. Daniels, 963 A.2d 409, 419

(Pa. 2009). Thus, Appellant’s ineffectiveness claim necessarily fails.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/11/2021




                                      -8-